Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 1 of 44 PageID# 5012




                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                        ALEXANDRIA DIVISION


UNITED STATES OF AMERICA,

     v.                                       Criminal No. 1:18-CR-123

ELMER ZELAYA MARTINEZ,
         Defendant.


 MOTION TO STRIKE THE DEATH PENALTY ON THE GROUNDS THE
  FEDERAL DEATH PENALTY ACT IS UNCONSTITUTIONAL UNDER
 THE SUPREME COURT’S DECISION IN RING V. ARIZONA AND THE
           FIFTH, SIXTH AND EIGHTH AMENDMENTS
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 2 of 44 PageID# 5013




                                          TABLE OF CONTENTS

SUMMARY OF ARGUMENT .................................................................................... 1

INTRODUCTION ...................................................................................................... 2

ARGUMENT ............................................................................................................. 2

       I.    The Supreme Court’s decision in Ring has rendered the FDPA
             unconstitutional, and the Act may not be saved by a judicial construction
             that creates a new criminal offense whose elements and procedures have
             neither been considered, nor enacted into law, by Congress. .................... 2

     II.     Aggravating factors necessary to a capital verdict are essential elements of
             the capital offense and must be pleaded in the indictment and proved to a
             jury beyond a reasonable doubt. ................................................................ 5

             A. The FDPA does not provide for presentation of aggravating factors to a
                grand jury (and thereby including them in an indictment) but instead
                vests authority to identify aggravating factors exclusively with the
                prosecutor. ............................................................................................ 8

             B. Jackson and the separation of powers doctrine demonstrate that the
                FDPA cannot be amended by the prosecutor or the courts to permit
                presentation of aggravating factors to a grand jury because it is for the
                legislature to define crimes and punishment, and presentation of
                aggravating factors to a grand jury is contrary to Congress’
                unambiguous intent, as expressed in the FDPA. ............................... 10

                    1. Congress, not the courts or prosecutors, is vested with legislative
                       authority to define federal criminal offenses and the punishment
                       for such conduct. ......................................................................... 11

                    2. Jackson provides a direct and “all fours” analogy and compels
                       invalidation of the FDPA. ........................................................... 12

                    3. The non-delegation doctrine provides further compelling support
                       for the conclusion the FDPA’s defects cannot be cured by judicial
                       action. ......................................................................................... 18

                    4. The grand jury lacks authority to issue “Special Findings.” ....... 20




                                                           ii
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 3 of 44 PageID# 5014




         C. Circuit Court decisions to the contrary have been wrongly decided, and
            neither severability analysis nor the post-Apprendi drug cases, nor the
            doctrine of “constitutional avoidance” can save the FDPA ................. 20


               1. The decisions by the courts of appeal have been wrongly decided.
                  ................................................................................................... 20

               2. The post-Apprendi drug quantity cases do not authorize presenting
                  the FDPA’s aggravating factors to a grand jury. ........................ 23

               3. A severability analysis cannot save the FDPA. .......................... 25

               4. The doctrine of constitutional avoidance is inapplicable. ........... 26


  III.   Even if the FDPA can be rendered constitutional by a finding by the grand
         jury of gateway and statutory aggravating factors, the Special Findings in
         the indictment should be stricken and the death notice should be dismissed
         because the government has not obtained an indictment consistent with the
         Fifth Amendment. ................................................................................... 28

         A. The grand jury was not given the choice of holding Mr. Zelaya Martinez
            to answer for a capital crime because it was (presumably) unaware of
            the consequences of its “Special Findings.” ........................................ 29

         B. The government did not obtain an indictment alleging all elements of a
            capital crime ....................................................................................... 34

         C. The non-statutory aggravating factors alleged in the death notice must
            be dismissed because they are not supported by the indictment ........ 35




                                                      iii
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 4 of 44 PageID# 5015



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                           ALEXANDRIA DIVISION


UNITED STATES OF AMERICA,

       v.                                               Criminal No. 1:18-CR-123

ELMER ZELAYA MARTINEZ,
         Defendant.


   MOTION TO STRIKE THE DEATH PENALTY ON THE GROUNDS THE
  FEDERAL DEATH PENALTY ACT IS UNCONSTITUTIONAL UNDER THE
SUPREME COURT’S DECISION IN RING V. ARIZONA AND THE FIFTH, SIXTH
                  AND EIGHTH AMENDMENTS

       The defendant, Elmer Zelaya Martinez, through counsel, respectfully moves

the Court to find the Federal Death Penalty Act (“FDPA”) unconstitutional pursuant

to the United States Supreme Court decision in Ring v. Arizona, 536 U.S. 584 (2002),

and the Fifth, Sixth and Eighth Amendments to the United States Constitution.1

       SUMMARY OF THE ARGUMENT

       The Supreme Court’s Ring decision has rendered the Federal Death Penalty

Act unconstitutional, as there is no legislatively approved process for alleging

aggravating factors that comports with the Constitution. The Act may not be saved

by a judicial “construction” that creates a new criminal offense whose elements and

intertwined procedures have neither been considered, nor enacted into law, by

Congress. Even if the FDPA can be rendered constitutional by a finding by the grand

jury of gateway and statutory aggravating factors, the “Special Findings” in the



       1 This is one of two separate Motions challenging the FDPA and the constitutionality
of the death penalty being filed by Mr. Zelaya Martinez
                                            1
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 5 of 44 PageID# 5016



indictment should be stricken and the death notice should be dismissed because the

government has not obtained an indictment consistent with the requirements of the

Fifth Amendment.

       INTRODUCTION

       On February 21, 2019, Elmer Zelaya Martinez was charged in a second-

superseding indictment with eight counts, all of which related to the alleged

kidnapping and murder of E.E.E.M. and S.A.A.T. (Doc No. 162).                The Second

Superseding Indictment sets out multiple intent factors from 18 U.S.C. § 3591, and

multiple statutory aggravating factors found in 18 U.S.C. § 3592(c). The Notice of

Intent (Doc No. 425), basically tracks the Special Findings in the second superseding

indictment and sets out additional non-statutory aggravating factors under 18 U.S.C.

§ 3593(a)(c). 2

       ARGUMENT

I.     The Supreme Court’s decision in Ring has rendered the FDPA
       unconstitutional, and the Act may not be saved by a judicial construction that
       creates a new criminal offense whose elements and procedures have neither
       been considered, nor enacted into law, by Congress.

       In enacting the FDPA in 1994, and the predecessor ADDA scheme in 1988,

Congress granted exclusive statutory authority to allege aggravating factors to the

prosecution. See 18 U.S.C. § 3591 et seq. If that aspect of the FDPA is not operative,

the statute lacks any congressionally approved method of alleging aggravating

factors. And that is exactly the case. In the wake of Ring v. Arizona, 536 U.S. 584


       2 The government has not provided any information indicating that the grand jurors
were advised of the consequences of the return of the Special Findings, or that they were
instructed to weigh the aggravating factors to determine if a death sentence was justified.

                                            2
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 6 of 44 PageID# 5017



(2002), the FDPA3 lacks any legislatively selected method of initiating a capital

prosecution. While the Constitution requires that the elements of capital murder be

presented to a grand jury and charged in an indictment, Congress, in passing the

FDPA, chose another route. As a result, it is up to Congress to make the necessary

corrections. Thus, the Federal Death Penalty Act is presently unconstitutional, and

this Court should resist and reject the government’s efforts to invent a “Ring fix.”

       In Ring, the Court held that, with respect to the framework of Arizona’s death

penalty statute, the “enumerated aggravating factors operate as ‘the functional

equivalent of an element of a greater offense’. . . .” 536 U.S. at 585 (quoting Apprendi

v. New Jersey, 530 U.S. 466, 494 n. 19 (2000)). That holding, coupled with the earlier

holding in Jones v. United States, 526 U.S. 227, 251-52 (1999), that all elements of a

federal offense “must be charged in the indictment, submitted to a jury, and proven

by the Government beyond a reasonable,” in effect rendered the FDPA

unconstitutional. See Harris v. United States, 536 U.S. 545 (2002) (“[T]hose facts

setting the outer limits of a sentence and of the judicial power to impose it are

elements of the crime for constitutional analysis.”). This is because under Ring, the

FDPA’s aggravating factors necessary for a death sentence – like the factors at issue

in the Arizona statute – are elements of the capital offense and must be charged in

the indictment and proven to a jury beyond a reasonable doubt. Under the FDPA,



       3For purposes of this argument, the abbreviation FDPA is utilized to refer to both the
1988 and 1994 federal death penalty schemes. Although the procedural provisions of the
Anti-Drug Abuse Act (ADAA), Pub.L. 100-690, Sec. 7001, 102 Stat. 4181 (Nov. 18, 1988), have
been repealed, both statutes are relevant to demonstrate Congressional intent that the
prosecution has exclusive authority concerning aggravating factors.

                                             3
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 7 of 44 PageID# 5018



and for the purposes of this discussion, the “elements” of capital murder are at least

murder plus intent plus one or more statutory aggravating factors.

      The FDPA and Arizona capital schemes are similar in that each establishes

death as a possible sentence in the statute defining the offense, and then sets forth

the further fact-finding and procedural steps necessary to establish a particular

defendant’s, and the set of relevant facts’, eligibility for a capital sentence. As in the

Arizona system addressed and invalidated in Ring, under the FDPA, the fact that a

jury returns a guilty verdict in a case of capital murder does not, without more, allow

for imposition of a death sentence. It is the further fact-finding, and intertwined

procedures, that determine, in the post-Ring era, what constitute the new elements

of “federal capital murder,” a crime that presently exists only by judicial fiat.

      Later in this motion, Mr. Zelaya Martinez argues that the elements of capital

murder include decisions reached by the jury right up to and including the point

where it makes a finding of fact that the aggravating circumstances outweigh the

mitigating circumstances. In truth, the final “selection” or ultimate sentencing

decision is not made until the jury reaches the final decision-point of determining,

factually, “whether all the aggravating factors found to exist sufficiently outweigh all

the mitigating factors found to exist to justify a sentence of death . . . .” 18 U.S.C. §

3593(e) (emphasis added). A simple “outweighing” is insufficient. Obviously, there

are enormous practical difficulties in devising a system where a grand jury can

consider and weigh both aggravating and mitigating factors. That is precisely why

the legislature needs to amend this statute, not the courts or the Department of

Justice.

                                            4
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 8 of 44 PageID# 5019



      The FDPA, of course, nowhere provides for presentation of aggravating factors

to a grand jury. But neither is the statute silent on the issue of how such factors are

to be alleged. On that score, the FDPA explicitly reserves the selection and notice of

aggravating factors to the exclusive discretion of the prosecution. The government

cannot rewrite the FDPA to its own liking; instead the FDPA must be declared

unconstitutional pending further action by Congress.

      In a closely analogous circumstance, the Supreme Court, in United States

v. Jackson, 390 U.S. 570 (1968), condemned the very practice now at issue, i.e., where

a district court was asked to engage in the judicial amendment of a capital statute in

order to preserve its constitutionality. In that case, the court declined to do so. As a

result, the Supreme Court’s admonition in Jackson is equally powerful and

appropriate here:

      It is unnecessary to decide here whether this conclusion [the
      Government’s proposed “fix” of the death-penalty aspects of the federal
      kidnapping statute] would follow from the statutory scheme the
      Government envisions, for it is not the scheme that Congress enacted.

390 U.S. at 573.

II.   Aggravating factors necessary to a capital verdict are essential elements of the
      capital offense and must be pleaded in the indictment and proved to a jury
      beyond a reasonable doubt.

      In Ring, which overruled Walton v. Arizona, 497 U.S. 639 (1990), and in

subsequent cases, the Supreme Court established beyond dispute that aggravating

factors necessary to imposition of the death penalty under the FDPA must be charged

in the indictment and proved to the satisfaction of a jury beyond a reasonable doubt.

As noted above, the Supreme Court explained in both Ring and Harris that facts


                                           5
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 9 of 44 PageID# 5020



which increase the maximum penalty faced by the defendant create new, different,

and “greater offense[s].” In Harris, 536 U.S. at 555-66, the Court noted repeatedly

that any “fact” which increases the maximum possible penalty beyond that

authorized by the findings implicit in the jury’s verdict of guilt is an element of an

offense:

            [R]ead together, McMillan [v. Pennsylvania, 477 U.S. 79
            (1986)] and Apprendi mean that those facts setting the outer
            limits of a sentence and of the judicial power to impose it are
            elements of the crime for constitutional analysis.

Harris, 536 U.S. at 567. Concurring in Ring, Justice Scalia observed:

            [All] facts essential to imposition of the level of punishment
            that the defendant receives – whether the statute calls them
            elements of the offense, sentencing factors, or Mary Jane –
            must be found by the jury beyond a reasonable doubt.

Ring, 436 U.S. at 610 (Scalia, J., concurring.)

       Similarly, in Apprendi, the Court observed that “[t]he judge’s role in sentencing

is constrained at its outer limits by the facts alleged in the indictment and found by

the jury. Put simply, facts that expose a defendant to a punishment greater than that

otherwise legally prescribed [are] by definition ‘elements’ of a separate legal offense.”

530 U.S. at 483, n. 10; see Harris, 536 U.S. at 560 (stating that the principle “by which

history determined what facts were elements…defined elements as ‘fact[s] legally

essential to the punishment to be inflicted’”) (quoting United States v. Reese, 92 U.S.

214, 232 (1876) (Clifford, J., dissenting)).

       In Jones, the Court had presaged what has since occurred by holding that all

elements of a federal offense “must be charged in the indictment, submitted to a jury,

and proven by the Government beyond a reasonable doubt.” Jones, 526 U.S. at 227;

                                               6
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 10 of 44 PageID# 5021



see United States v. Cotton, 535 U.S. 625 (2002) (in federal prosecutions, any fact

increasing the maximum punishment “must also be charged in the indictment”).

      Thus, Ring and Harris have established beyond dispute that the facts

alleged in the “Special Findings” section of the indictment in this case constitute

elements of an offense because they “are facts that expose [this] defendant to a

punishment greater than that otherwise legally prescribed… ,” i.e., the death penalty.

That conclusion is further confirmed by the Supreme Court’s subsequent decisions in

Blakely and Booker, in which first state and then federal sentencing guidelines

factors, respectively, were held to constitute the functional equivalent of elements

that required proof to a jury beyond a reasonable doubt. Blakely v. Washington, 542

U.S. 296 at 303 (2004); United States v. Booker, 543 U.S. 220 at 244 (2005).

      Capital cases since Ring have continued in the same vein. For example, in

Sattazahn v. Pennsylvania, 537 U.S. 101 (2003), the Court considered whether double

jeopardy was a bar to the second prosecution of a capital case when the

Commonwealth of Pennsylvania again sought (and received) a sentence of death after

a divided jury at the first trial had spared the defendant’s life and the defendant

subsequently succeeded in having the underlying conviction set aside on appeal. The

Court ruled 5-4 that double jeopardy did not bar a second opportunity to seek a death

sentence. Justice Scalia, joined by the Chief Justice and Justice Thomas, discussed

the implications of the Court’s decision in Ring:

           [I]n Ring v. Arizona, 536 U.S. 584 (2002), we held that aggravating
           circumstances that make a defendant eligible for the death penalty
           “operate as ‘the functional equivalent of an element of a greater
           offense.’”… That is to say, for purposes of the Sixth Amendment’s
           jury-trial guarantee, the underlying offense of “murder” is a distinct,
           lesser included offense of “murder plus one or more aggravating
                                          7
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 11 of 44 PageID# 5022



           circumstances”: Whereas the former exposes a defendant to a
           maximum penalty of life imprisonment, the latter increases the
           maximum permissible sentence to death.

Sattazahn, 537 U.S. at 111 (internal citations omitted) (emphasis in original).

      Most recently, the Supreme Court reaffirmed Ring’s rule in Hurst v. Florida,

136 S.Ct. 616 (2016). In Hurst, the Supreme Court held that Florida’s statutory

scheme, which authorized a judge to determine whether any aggravating

circumstances existed and whether they were “sufficient” to justify death, violated

the Sixth Amendment. Thus, the Florida scheme was unconstitutional for the same

reason as the Arizona scheme in Ring: it allowed a judge, rather than jury, to make

“the critical findings necessary to impose the death penalty.” Hurst at 622. The fact

that Florida, unlike Arizona, employed a jury to make an “advisory recommendation”

was irrelevant when the judge retained the ultimate fact-finding authority under

Florida’s statutory scheme. Hurst at 622. Notably, the Hurst decision made no

distinction between “statutory” and “non-statutory” aggravating factors.

      As with both the Arizona and Florida schemes, under the FDPA, a jury’s

verdict finding a defendant guilty of murder cannot support a sentence of death

without additional fact finding. It thus follows that the aggravating factors the

government has alleged by indictment in this case are viewed by the government, and

for purposes of statutory and constitutional analysis, as elements of a greater offense

that requires the proof of those elements before a death sentence can be imposed.

           A.     The FDPA does not provide for presentation of aggravating factors
                  to a grand jury (and thereby including them in an indictment) but
                  instead vests authority to identify aggravating factors exclusively
                  with the prosecutor.


                                          8
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 12 of 44 PageID# 5023




       With respect to federal capital offenses prosecuted in federal court, Ring and

the Fifth Amendment’s indictment clause require that aggravating factors necessary

to a death sentence be presented to a grand jury and included in the indictment. 4

However, the FDPA neither permits nor contemplates affording the grand jury any

role in determining which aggravating factors are to be alleged in a federal capital

prosecution. Pursuant to the FDPA, a sentence of death may not be sought unless, as

set forth in the statute itself, “the attorney for the Government believes that the

circumstances of the offense are such that a sentence of death is justified…” 18 U.S.C.

§ 3593(a). If the “attorney for the government” believes death is warranted, the next

step in the legislatively-selected process is for that attorney to serve and file a notice,

signed by the attorney for the Government, stating, inter alia, that “the Government

believes that the circumstances of the offense are such that, if the defendant is

convicted, a sentence of death is justified…and that the Government will seek a

sentence of death[.]” 18 U.S.C. § 3593(a)(1).

       Although not in and of themselves aggravating factors, the pre-Ring FDPA also

required proof – and allegation in the notice by government attorneys – of one or more

of four “gateway” state-of-mind factors. 18 U.S.C. § 3591(2). The notice, in addition,

is required to set forth the aggravating factors, both statutory and non-statutory, it

proposes to prove if the defendant is convicted, which may include victim-impact



       4The Fifth Amendment provides in pertinent part that “[n]o person shall be held to
answer for a capital, or otherwise infamous crime, unless on presentment or indictment of
a Grand Jury,” including those accused of felony offenses. See Stirone v. United States, 361
U.S. 212, 215 (1960) (“[T]he crime charged here is a felony and the Fifth Amendment
requires that prosecution be begun by indictment.”).

                                             9
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 13 of 44 PageID# 5024



evidence. 18 U.S.C. § 3593(a).5 Consequently, the unambiguous language of the

FDPA establishes that Congress, rightly or wrongly, elected to enact a scheme where

the decision to set the machinery of death in motion would be reserved to the

government’s attorneys and no one else – not grand juries, not the court, and not any

other individual or entity. Nonetheless, the government seeks to establish in this case

a substitute method for introducing aggravating factors now that Ring has rendered

the mechanism prescribed by Congress constitutionally invalid. Fidelity to the

fundamental principle of separation of powers, embedded deeply in the constitutional

form of government our nation has adopted, and detailed below, is even more

important when applied to the government’s efforts to execute one of its citizens,

thereby imposing “the most irremediable and unfathomable of penalties . . . .” Ford

v. Wainwright, 477 U.S. 399, 411 (1986).


   B. Jackson and the separation of powers doctrine demonstrate that the FDPA
      cannot be amended by the prosecutor or the courts to permit presentation of
      aggravating factors to a grand jury because it is for the legislature to define
      crimes and punishment, and presentation of aggravating factors to a grand
      jury is contrary to Congress’ unambiguous intent, as expressed in the FDPA.

      This is not an instance in which Congressional silence permits flexibility in

rescuing an otherwise unconstitutional statute from invalidation. Indeed, given the

express and unambiguous language and structure of the FDPA, if, prior to Ring, a

defendant had argued that the aggravating factors could not be applied unless they

were presented to and charged by a grand jury in the indictment, the government’s

response undoubtedly, and correctly, would have been that the statute does not



      5   The ADAA scheme was similar. See 21 U.S.C. § 848(h) (Repealed).
                                            10
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 14 of 44 PageID# 5025



ascribe any such role to the grand jury, and that the statute plainly reserves that

authority solely to the prosecutor.

          1. Congress, not the courts or prosecutors, is vested with legislative
             authority to define federal criminal offenses and the punishment for
             such conduct.

      For centuries of federal criminal jurisprudence, since at least as early as

United States v. Hudson, 11 U.S. 32 (1812), it has been clear that the Constitution

affords Congress the sole power to define and create all offenses against the United

States and their punishments. See United States v. Wiltberger, 18 U.S. 76, 93 (1820),

(“It is the legislature, not the court, which is to define a crime and ordain its

punishment.”); Hudson, 11 U.S. at 34 (“[T]he legislative authority of the Union must

first make an act a crime, fix a punishment to it, and declare the Court that shall

have jurisdiction of the offense”; and “[t]he power of punishment is vested in the

legislative, not in the judicial department.”). See also Bousley v. United States, 523

U.S. 614, 620-21 (1998) (“Under our federal system it is only Congress, and not the

courts, which can make conduct criminal.”); Staples v. United States, 511 U.S. 600,

604 (1994) (“The definition of the elements of a criminal offense is entrusted to the

legislature, particularly in the case of federal crimes which are solely creatures of

statute.”) (citation omitted).

      As a result, “[o]ne may be subjected to punishment for crime in the federal

courts only for the commission or omission of an act defined by statute, or by

regulation having legislative authority, and then only if punishment is authorized by

Congress.” Viereck v. United States, 318 U.S. 236, 241 (1943) (citations omitted); see

also United States v. Lanier, 520 U.S. 259, 267-68 n. 6 (1997) (“[F]ederal crimes are
                                         11
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 15 of 44 PageID# 5026



defined by Congress, not the courts. ”); Logan v. United States, 144 U.S. 263, 283

(1982) (“[A]lthough the constitution contains no grant, general or specific, to

congress of the power to provide for the punishment of crimes, [with certain

exceptions] . . . no one doubts the power of congress to provide for the punishment of

all crimes and offenses against the United States.”).

      The Supreme Court applied these principles in Bouie v. City of Columbia, 387

U.S. 347 (1964). In Bouie, the state courts of South Carolina, in an obvious effort to

prosecute civil rights protesters, had construed an existing statute in a manner that

created a new crime. The Supreme Court intervened and set aside the statute as

interpreted for conflicting with Wiltberger, 18 U.S. 76 (1820). See Crandon v. United

States, 494 U.S. 152, 158 (1990) (“Legislatures, not courts, define criminal liability.”).

          2. Jackson provides a direct and “all fours” analogy and compels
             invalidation of the FDPA.

   The Supreme Court’s decision in United States v. Jackson, 390 U.S. 570 (1968),

provides precedent directly and specifically applicable to capital statutes, and to

improper attempts to cure them by judicial fiat rather than by legislative action. In

Jackson, the Court held that when a particular federal sentencing statute is

unconstitutional, a court lacks authority to devise its own procedure, unauthorized

by statute or rule, simply because the procedure, if properly enacted by Congress,

would pass constitutional muster. In Jackson, the Court considered the federal

kidnapping statute, which contained a mandatory death penalty when a jury

recommended it – thereby making the death penalty possible only for those

defendants who exercised their right to trial by jury.


                                           12
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 16 of 44 PageID# 5027



       In an effort to salvage the death penalty provision, the government proposed a

number of alternative “constructions” of the statute and cited ad hoc procedures

developed by other district courts as “cures” for the constitutional problems. The

Court, after finding the statute unconstitutional, rejected the government’s proposed

remedy of directing the trial court to convene a special penalty phase jury after a

guilty plea, as well as every other approach proposed by the government, because

those proposals represented judicial, rather than legislative action. Id. at 572–81.6

       The Jackson Court, in analyzing and explicating the limits of judicial authority

to construe legislation, even when such construction would “save” the legislation from

a declaration of unconstitutionality, pointed out that the kidnapping statute “sets

forth no procedure for imposing the death penalty upon a defendant who waives the

right to jury trial or one who pleads guilty.” Id. at 571. The Court declined to read

into the statute congressional authority for the courts to develop such a procedure.

The Jackson Court was concerned principally with overreaching its authority by

imposing the alternate sentencing scheme. According to the Court, “it would hardly

be the province of the courts to fashion [such] a remedy” absent “the slightest

indication that Congress contemplated any such scheme.” Id. at 578-79.

       Applying Jackson’s analysis to this case, it is manifest that once the provision




 6 For example, the government proposed a “construction” of the statute under which “even
 if the trial judge accepts a guilty plea or approves a jury waiver, the judge remains free . .
 . to convene a special jury for the limited purpose of deciding whether to recommend the
 death penalty.” Id. at 572. The government also suggested that the court might save the
 statute by reading it to make imposition of the death penalty discretionary on the part of
 the sentencing judge. Id. at 575. The court rejected these proposed reconstructions and
 adhered, instead, to the plain language of the statute as the best evidence of Congress’
 intent.
                                              13
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 17 of 44 PageID# 5028



allocating to the prosecutor the power to charge aggravating factors is declared

unconstitutional, the FDPA “sets forth no procedure” for alleging aggravating factors.

As the Jackson opinion explained, “[t]o accept the Government’s suggestion that the

jury’s sentencing role be treated as merely advisory would return to the judge the

ultimate duty that Congress deliberately placed in other hands.” Id. at 576.

      Here, as in Jackson, Congress has “deliberately placed in [the prosecutor’s]

hands” the responsibility for alleging aggravating factors under the FDPA.

Consequently, in this case, “construing” the FDPA to allow the grand jury to assume

that responsibility would violate the FDPA and contravene Congressional intent

without “the slightest indication that Congress contemplated” according the grand

jury such a role in the federal capital decision-making process. Presented with the

option, Congress, considering the change of law from Walton to Ring, might very well

enact a comprehensive death penalty scheme that allocated a role to the grand jury.

Congress might also choose to enact a wholly new and different scheme, one which

fully defined the new offense of “capital murder,” specified its elements, and set forth

comprehensive procedures for trial of those offenses.7

      It is understandable that the courts, or prosecutors, would feel compelled to

simply fix what is broken. Jackson, however, proscribes a court from implementing

what Congress might do, or what the prosecutor proposes as a “fix” for a


 7 Indeed, the dangers of judicial legislation are patently evident from the divergent
 attempts, following Ring, to salvage the FDPA despite the obvious defect in the method of
 alleging aggravating factors. For example, in United States v. Jackson, the court held that
 the presentation of but one statutory aggravating factor to the grand jury (and inclusion
 in the indictment) was sufficient to permit the government to seek death on the basis of
 several statutory aggravating factors not so included. United States v. Jackson, 327 F.3d
 273, 284-87 (4th Cir. 2003).
                                             14
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 18 of 44 PageID# 5029



constitutionally deficient statute. Instead, Jackson, requires that courts, under such

circumstances, invalidate, and not legislate. Id. at 573.

      Also, the Court in Jackson recognized that the government’s proposal “would

be fraught with the gravest difficulties.” Id. at 579. As the Court explained, “it is one

thing to fill a minor gap in a statute,” but “quite another thing to create from whole

cloth a complex and completely novel procedure and thrust it upon unwilling

defendants for the sole purpose of rescuing a statute from a charge of

unconstitutionality.” Id. at 580; see Blount v. Rizzi, 400 U.S. 410, 419 (1971) (statute

that permitted the Postmaster General to determine that material was obscene

struck down by the Court which, in the process of rejecting the government’s

suggestion that Congress’s plain language could be “construed to allow a judge to

make that determination instead of the Postmaster General, explained that “it is for

Congress, not this Court, to rewrite the statute”).

      The very same type of judicial and prosecutorial restructuring of a statute to

conform to constitutional imperatives was rejected by the Court in United States v.

Booker, 543 U.S. 220 (2005). In the course of invalidating the mandatory nature of

the federal sentencing guidelines because they permitted a judge to find, by a

preponderance of the evidence, facts necessary to an enhanced punishment, the Court

did not create a hybrid system, inconsistent with the Sentencing Reform Act (“SRA”),

under which those sentencing factors would be incorporated in indictments and

presented to a jury. Rather, a separate majority in Booker (in what has generally

been denominated the “remedy opinion,” Booker, 543 U.S. at 245-46) severed the

offending section – that which made the guidelines mandatory – but retained the

                                           15
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 19 of 44 PageID# 5030



essential character of the remainder of the SRA.

      Indeed, in Blakely v. Washington, Booker’s predecessor, Justice Breyer, who

wrote the remedial opinion in Booker, recognized quite clearly the practical and due

process concerns attendant to charging sentencing enhancement facts and

submitting them to a jury. Blakely, 542 U.S. at 334-5 (Breyer, J., dissenting). Justice

Breyer’s admonition about the practical implications of presenting sentencing factors

to a jury absent any legislative or procedural framework is mirrored by the issues

raised by the submission of aggravating factors to a grand jury in the similarly barren

context of the FDPA. For example, there are questions regarding which aggravating

factors must be included in the indictment, whether the defendant must plead to

those factors, whether the lessened evidentiary standard of the FDPA remains

applicable to some or all aggravating factors, and, if so, to the presentation of

mitigating evidence, and any procedural changes in the two phases of the trial.

      Here, the government’s position, by implication, is that prosecutors can fashion

their own remedy independent of both Congress’ intent and clear and limiting

legislative language. This view, however, mirrors the position taken by the

government, and rejected by the Supreme Court in Booker:

            Severing the requirement that judges, not juries, apply the
            Guidelines would require courts to make the legal and policy
            decisions necessary to resolve all of those questions. There is
            no indication that Congress delegated that role to the courts.
            It is one thing to recharacterize a single factor that increases
            a statutory maximum and treat it as an element of the crime.
            It is quite another to take an entire system expressly designed
            to channel sentencing discretion and treat it as if Congress
            was attempting to rewrite the criminal code.

Booker, 543 U.S at 363.

                                          16
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 20 of 44 PageID# 5031



      In Hurst v. Florida, the Supreme Court similarly rejected an attempt to “fix”

a manifestly unconstitutional sentencing scheme by ignoring the state’s law in favor

of a new judicial construction. Florida asked the Court to consider the “advisory jury”

who heard the case (and in Hurst’s case, had recommended death by a 7-5 vote) as

the functional equivalent of the aggravator finding required by Ring. See Hurst, 136

S.Ct. at 622. Rather than reimagine the jury’s role to save the sentencing scheme,

the Court looked to what the Florida statutes actually contemplated: that the

findings would be made by the judge and not the jury. Because this scheme – which

the Supreme Court had previously upheld on multiple occasions – was now

unconstitutional under Ring, Hurst rejected Florida’s attempted “fix.” See id. at 622,

623-24 (dismissing stare decisis concerns).

      Jackson is precisely on point and controls this case, and it is consistent with

Hurst. In enacting the FDPA, Congress, relying on Walton, created a scheme in which

the prosecutor was granted the exclusive authority to make the threshold

determination whether to seek the death penalty, and, once a decision was made to

pursue death, which aggravating factors to allege. Allowing the government to seek

indictment of what Congress unambiguously defined as sentencing factors would give

“to the [grand jury] the ultimate duty that Congress deliberately placed in other

hands,” i.e., those of the government attorney – precisely the kind of end-run that

Jackson forbids.

      If the FDPA’s treatment of aggravating factors is unconstitutional after Ring,

then it is undeniable, under Jackson and the doctrine of Separation of Powers, that

only Congress can cure the problem, and only by enacting – should it choose to do so

                                          17
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 21 of 44 PageID# 5032



in light of the changed constitutional landscape augured by Ring – a new death

penalty scheme.

          3. The non-delegation doctrine provides further compelling support for the
             conclusion the FDPA’s defects cannot be cured by judicial action.

      A corollary to the Separation of Powers problems posed by the prosecution’s

proposed unilateral Ring fix for the FDPA is the non-delegation doctrine’s8 preclusion

of action by either the Executive or the Judiciary, whether separately or in tandem,

substituting either’s judgment for that of Congress in relation to prescribing the

elements and the procedures for application of the federal death penalty. As Justice

Scalia stated in his dissent in Mistretta v. United States, 488 U.S. 361 (1989):

            It is difficult to imagine a principle more essential to democratic
            Government than that upon which the doctrine of unconstitutional
            delegation is founded: Except in a few areas constitutionally
            committed to the Executive Branch, the basic policy decisions
            governing society are to be made by the Legislature.
            ***
            That Congress cannot delegate legislative power to the President is
            a principle universally recognized as vital to the integrity and
            maintenance of the system of Government ordained by the
            Constitution.


Id. at 415 (Scalia, J., dissenting). The majority in Mistretta ultimately found that the

non- delegation doctrine had not been violated by creation of the United States

Sentencing Commission and the guidelines it promulgated because, in constituting

the Commission, Congress had “[laid] down by legislative act an intelligible principle

to which the [Sentencing Commission] is directed to conform . . .” Id. at 372 (quoting


8 “The non-delegation doctrine originated in the principle of separation of powers that
underlies our tripartite system of Government.” Mistretta v. United States, 488 U.S. 361,
371 (1989); see U.S. CONST., ART. 1, § 1.
                                           18
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 22 of 44 PageID# 5033



N.W. Hampton, Jr., & Co. v. United States, 276 U.S. 394, 409 (1928)). Nevertheless,

the Court reaffirmed the principle that “‘the integrity and maintenance of the system

of Government ordained by the Constitution mandate that Congress generally cannot

delegate its legislative power to another Branch.” Mistretta, 488 U.S. at 371-72

(quoting Field v. Clark, 143 U.S. 649, 692 (1892)).

      Thus, Mistretta involved the delegation only of authority to determine

sentencing factors within the limits of a legislatively determined “intelligible

principle.” It did not include the authority to determine the very elements of an

offense, as would be the case under a hypothetical post-Ring FDPA.9 Plainly,

Congress must have the opportunity to determine, in light of Ring, the precise

elements of federal capital murder and how Ring has affected the legislative

balancing that produced the FDPA in the first place.

      Since Congress could not delegate to the Executive Branch the power to rewrite

the FDPA to its post-Ring liking, a fortiori the Executive Branch cannot simply

assume that power by attempting to substitute new procedures and elements for

those originally provided by Congress, but rendered constitutionally infirm by the

Jones-Ring-Apprendi trilogy.




      9  In Touby v. United States, 500 U.S. 160, 164 (1991), the Court upheld Congress’
 delegation to the Attorney General of the authority to temporarily classify a drug as a
 controlled substance in order to bring its use and/or distribution within reach of criminal
 prosecution. This delegation of authority was based on the advent of “designer drugs”
 which were only marginally different in chemical composition from drugs that were already
 controlled. The Court held that the intelligible Congressional principle at issue not only
 meaningfully constrained the Attorney General’s discretion to define criminal conduct but
 that, in addition, “Congress ha[d] placed multiple specific restrictions on the Attorney
 General’s discretion to define criminal conduct . .. .” Id. at 167.

                                             19
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 23 of 44 PageID# 5034



           4. The grand jury lacks authority to issue “Special Findings.”

        In this case, the indictment contains a section labeled “Notice of Special

Findings.” (ECF No. 44, at 12-13.) Grand juries are not, however, permitted to return

anything denominated as “Special Findings.” The Federal Rules of Criminal

Procedure provide that an indictment “shall be a plain, concise and definite written

statement of the essential facts constituting the offense charged.” Fed. R. Crim. P.

7(c)(1). In 1979, Rule 7 was amended specifically to allow notice of criminal forfeitures

to be alleged by indictment. Nothing in the text of the Rule, and nothing in the

Indictment Clause of the Fifth Amendment, contemplates or permits a grand jury to

make “Special Findings” that serve the function of the triggering requirements of the

FDPA that are now invalid in light of Ring.

        In addition, while the Supreme Court’s decision in Schriro v. Summerlin, 542

U.S. 348, 354-55 (2004), held that, for purposes of collateral review, Ring involved

issues of procedure rather than substantive criminal law, that does not place the

method of alleging the FDPA’s aggravating factors within the purview of the

government’s authority or role in a three-branch form of government. Rather, the

principles established in Jackson continue to apply, and the express language of the

statute remains controlling and dispositive. Consequently, the government’s attempt

to rescue the FDPA via the grand jury’s “Special Findings” is void.


   C.    Circuit Court decisions to the contrary have been wrongly decided, and
         neither a severability analysis nor the post-Apprendi drug cases, nor the
         doctrine of “constitutional avoidance” can save the FDPA.

           1. The decisions by the courts of appeal have been wrongly decided.


                                           20
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 24 of 44 PageID# 5035



       While various Courts of Appeals have considered the issues presented here and

concluded that there is no constitutional or statutory impediment to presenting the

FDPA’s aggravating factors to a grand jury in order to avoid unconstitutionality

under Ring, the cursory reasoning in each case has been fatally flawed for two

principal reasons: (1) the decisions all fail to address Jackson, and/or to distinguish

its clearly applicable holding and principles; and, (2) the decisions ignore the plain

language of the FDPA with respect to whether the grand jury is authorized to allege

aggravating factors.

       For example, in United States v. Brown , 441 F.3d 1330 (11th Cir. 2006), the

Eleventh Circuit not only failed to even mention Jackson, but also joined other

circuits in claiming that while “‘nothing in the FDPA requires prosecutors to charge

aggravating factors in an indictment … there is nothing in that law inhibiting such

a charge.’” Id. at 1367 (quoting United States v. Robinson, 367 F.3d 278, 290 (5th Cir.

2004));10 see United States v. LeCroy, 441 F.3d 914 (11th Cir. 2006) (“[T]he major

flaw in LeCroy’s argument is that nothing in the [FDPA] forbids, or is inconsistent

with, prosecutors’ taking the additional step of including the statutory aggravating

factors in the indictment and submitting same to the grand jury. Indeed, a statute

will seldom expressly provide for submitting elements of an offense to the grand

jury.”); United States v. Allen, 406 F.3d 940, 949 (8th Cir. 2005) (“While it is true that



       10In Brown, the Court also stated the defendant’s argument in a manner different
than what Mr. Zelaya Martinez presents here. In Brown, according to the Court, the
defendant “argue[d] that the FDPA is facially unconstitutional [] because it does not require
[aggravating] factors to be alleged in the indictment.” 441 F.3d at 1367. Here, Mr. Zelaya
Martinez states the converse: that the FDPA is unconstitutional because it requires that
aggravating factors be alleged exclusively in a manner that precludes presentation to the
grand jury.
                                             21
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 25 of 44 PageID# 5036



the FDPA directs the government to charge these factors in a notice of intent to seek

the death penalty, nothing in the Act precludes the government from also submitting

them to the grand jury for inclusion in the indictment.”); United States v. Barnette,

390 F.3d 775, 789 (4th Cir. 2004) (“A review of the statute itself reveals no language

that restricts the government from submitting aggravating factors to the grand jury.

Neither does the legislative history indicate any such intent.”)11 The First Circuit’s

attempt in Sampson to distinguish Jackson was likewise flawed in that the reasoning

requires ignoring the plain language of the statute which ordains a procedure

completely at odds with presentment to a grand jury. United States v. Sampson, 486

F.3d 13 (1st Cir. 2007); see United States v. McCluskey , No. CR 10-2734 JCH, 2012

WL 13076173, at * 5 (D. NM. Sept. 14, 2012) (unpublished) (adopting reasoning of

Sampson).

      This is not an instance in which a statute simply does not “expressly provide

for submitting elements of an offense to the grand jury;” rather, the FDPA expressly

and comprehensively provides for another, exclusive method for alleging aggravating

factors. Each of these prior decisions, seemingly by failing to recognize its existence

in the first place, fails to appreciate the gravity of this important distinction. Thus,

these decisions upholding the validity of the FDPA were wrongly decided, and this




      11 In both Allen and Barnette, the defendant’s principal (and unsuccessful) argument
was that the indictment failed to allege an aggravating factor. Allen, 406 F.3d at 940;
Barnette, 390 F.3d at 775. In both cases, the Courts found any error to be harmless, and in
Barnette the Court also held that the language of the indictment did, in fact, adequately
allege an aggravating factor. Barnette, 390 F.3d at 775.
                                            22
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 26 of 44 PageID# 5037



Court should, consistent with Jackson and the clear language of the FDPA, declare

the statute unconstitutional as applied to Mr. Zelaya Martinez. 12

              2. The post-Apprendi drug quantity cases do not authorize presenting the
                 FDPA’s aggravating factors to a grand jury.

         The FDPA cannot find refuge in post-Apprendi cases that required drug

quantity in federal prosecutions previously deemed a sentencing factor to be

determined by a judge by a preponderance of evidence, to be pleaded in an indictment

and proved to a jury beyond a reasonable doubt. See, e.g., United States v. Cotton,

535 U.S. 625 (2002) (government concedes that it was error not to include drug

quantity in all post-Apprendi federal drug indictments, but conviction affirmed

because the defendant failed to object, and omission was harmless error).

         The difference between Title 21’s treatment of drug quantity and the FDPA’s

handling of aggravating factors is striking and dispositive. Regarding drug quantity,

Congress enacted statutes in which the penalty ranges increase directly with the

quantity of the specified drug. For those statutes, though, Congress was silent on

whether drug quantities were elements of the offense or sentencing factors. Thus,

requiring drug quantities to be alleged by indictment did not alter the structure of

the drug laws, or offend Congressional intent.

         In fundamental contrast, however, Congress clearly never intended the

aggravating factors in the FDPA to constitute elements of the offense. Rather,




          Significantly, neither Allen, Robinson, Barnette, LeCroy, Brown discuss or even cite
         12

Jackson. Thus, none of those decisions can be deemed to have considered the issue
sufficiently, or comprehensively. Contra United States v. Sampson, 486 F.3d 13 (1st Cir.
2007).

                                             23
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 27 of 44 PageID# 5038



Congress, relying on Walton, which permitted such aggravating factors to be treated

as sentencing factors, patently described them as such, and (impermissibly) directed

that they be determined and identified in each case not by a grand jury (or any other

body or institution), but by the prosecutor alone.

       Moreover, when the Supreme Court has been required to determine whether a

statute sets forth elements-of-an-offense, as distinct from sentencing factors, it has

looked to Congressional intent. Accordingly, in Castillo v. United States, 530 U.S. 120

(2000), the Court explained that “[t]he question before us is whether Congress

intended the statutory references . . . to define a separate crime or simply to authorize

an enhanced penalty.” 530 U.S. at 123; see Jones, 526 U.S. at 232–39. See also

Almendarez-Torres v. United States, 523 U.S. 224, 228 (1998); Harris, 536 U.S. at

582.

       In both Harris and Almendarez-Torres, the Court found the aspects at issue to

be sentencing factors; in Castillo and Jones, they were found to be elements of the

offense. In both sets of cases, the Court conducted by the same exhaustive statutory,

not constitutional, analysis, because the Constitution, though it places limits upon

Congress’ ability to designate certain facts as sentencing factors, does not afford the

courts authority to recast statutes so that they fit within those limits. For example,

in Harris, the Court comprehensively considered “the distinction the law has drawn

between the elements of a crime and factors that influence a criminal sentence.” 536

U.S. at 549. The Court reaffirmed that the threshold question of statutory

construction is whether Congress intended relevant facts to be offense elements or

sentencing factors. 536 U.S. at 551. The Court further explained that the distinction

                                           24
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 28 of 44 PageID# 5039



is significant because “[l]egislatures define crimes in terms of the facts that are their

essential elements, and constitutional guarantees attach to these facts.” 536 U.S. at

549 (emphasis added).

       Here, Congress’s intent is plain and unmistakable. Consistent with the state

of the law pre-Ring (and governed by Walton), Congress structured the FDPA so that

aggravating factors were sentencing considerations that were within the exclusive

province of the prosecutor. As a result, the government is not empowered to subvert

Congressional intent (even if ill-advised) and, in effect, create by prosecutorial fiat, a

brand new criminal statute.

            3. A severability analysis cannot save the FDPA.

       The severability cases also undercut any analogy to the drug cases discussed

above. Under the cases setting forth the severability doctrine, the critical question is

whether the statute at issue, upon removal of its unconstitutional portion, can

function independently.13 For example, in Booker, as noted above, the Supreme Court

severed the mandatory provision because that preserved the character of the SRA

and Congress’s intent in enacting it, as opposed to creating a new system inconsistent

with Congressional intent.

       The structure of the FDPA plainly provides that the government’s notice of

aggravating factors, and only that mechanism, triggers the entire operation of the

FDPA. Absent that enabling act by the prosecutor, the statute cannot function as a

capital statute, because without aggravating factors, the government cannot seek the


       13See, e.g., Minnesota v. Mille Lacs Band of Chippewa Indians, 526 U.S. 172
 (1999); Leavitt v. Jane, 518 U.S. 137 (1990); Alaska Airlines, Inc. v. Brock, 480 U.S. 678
 (1987).
                                             25
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 29 of 44 PageID# 5040



death penalty. The same conclusion was reached in Jackson, in which the Court found

that severing the unconstitutional death penalty provision of the kidnapping act left

an otherwise fully functional criminal statute, albeit one that could not carry with it

a potential sentence of death.

      Here, deciding what Congress intended in the FDPA is an easy task it is

obvious from the FDPA that Congress, relying on Walton, believed it was creating

sentencing factors. It is equally clear that after Ring, aggravating factors constitute

elements of an offense. Accordingly, the statute may not be severed; it must be voided.

          4. The doctrine of constitutional avoidance is inapplicable.

      The doctrine of constitutional avoidance provides that when “a statute is

susceptible of two constructions, by one of which grave and doubtful constitutional

questions arise and by the other of which such questions are avoided, [a court’s] duty

is to adopt the latter.” United States ex rel. Attorney General, v. Delaware & Hudson

Co., 213 U.S. 366, 408 (1909). Here, because the FDPA is, for the reasons set forth

supra, plainly not “susceptible of two constructions [,]” the simple answer is that the

doctrine of constitutional avoidance does not apply.

      In Harris, for example, the Court found the doctrine of constitutional avoidance

inapplicable because, at the time Congress enacted 18 U.S.C. § 924(c), Supreme Court

precedent allowed Congress to label as sentencing factors certain facts which

increased the minimum punishment for a crime. As the Court explained:

            The avoidance canon rests upon our “respect for Congress,
            which we assume legislates in the light of constitutional
            limitations.” Rust v. Sullivan, 500 U.S. 173, 191 (1991). The
            statute at issue in this case was passed when McMillan [v.
            Pennsylvania, 477 U.S. 79 (1986)] provided the controlling
            instruction, and Congress would have had no reason to
                                          26
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 30 of 44 PageID# 5041



            believe that it was approaching the constitutional line by
            following that instruction. We would not further the canon’s
            goal of eliminating friction with our coordinate branch,
            moreover, if we alleviated our doubt about a constitutional
            premise we had supplied by adopting a strained reading of a
            statute that Congress had enacted in reliance on the premise.
            And if we stretched the text to avoid the question of
            McMillan’s continuing vitality, the canon would embrace a
            dynamic view of statutory interpretation, under which the
            text might mean one thing when enacted yet another if the
            prevailing view of the Constitution later changed. We decline
            to adopt that approach.

 Harris, 536 U.S. at 556.

      Thus, the doctrine of constitutional avoidance was irrelevant to the Court’s

analysis, and the Court in Harris, in accord with Congress’ intent, concluded that

“brandishing” was a sentencing factor. See id. Here, too, Congress relied on the state

of the law existing at the time it enacted the FDPA – in Walton, 497 U.S. at 649, the

Court had permitted a judge to decide sentencing factors in capital cases – and

manifested that reliance in reserving for the prosecutor the exclusive authority to

allege aggravating factors. Reconstructing the FDPA based on Ring’s precedence

over Walton would constitute the type of “dynamic” statutory interpretation that

was precluded by Harris and would vitiate Congress’ clear intent.

      Consequently, the doctrine of constitutional avoidance is as inapplicable here

as it was in Harris. As with 18 U.S.C. § 924(c), with the FDPA, there is no ambiguity

about Congress’ choice. As stated in Miller v. French, 530 U.S. 327 (2000), “Where

Congress has made its intent clear, we must give effect to that intent.” Id. at 341

(quotations omitted). Similarly, in Commodity Futures Trading Com’n v. Schor, 478

U.S. 833 (1986), the Court held:


                                          27
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 31 of 44 PageID# 5042



            Federal statutes are to be so construed as to avoid serious
            doubt of their constitutionality. Where such serious doubts
            arise, a court should determine whether a construction of the
            statute is fairly possible by which the constitutional question
            can be avoided. It is equally true, however, that this canon of
            construction does not give a court the prerogative to ignore
            the legislative will in order to avoid constitutional
            adjudication; although this Court will often strain to construe
            legislation so as to save it against constitutional attack, it
            must not and will not carry this to the point of perverting the
            purpose of a statute . . . or judicially rewriting it.

 478 U.S. at 841 (citations and internal quotations omitted) (emphasis added).

       Here, Congress made its intent clear in the FDPA: the allegation of

aggravating factors is the province solely of government attorneys. The Jones-

Apprendi-Ring trilogy has now altered the status of the law, and aggravating factors

(and other aspects of the FDPA) are now properly, and constitutionally, elements of

an offense not yet enacted by Congress and beyond the authority of the courts (or the

prosecutor) to create via “construction” that amounts to judicial       and executive

legislation. Accordingly, the FDPA cannot be rewritten to permit presentation of

aggravating factors to the grand jury, and because those aggravating factors are

elements pursuant to Ring, the FDPA is unconstitutional as applied to Mr. Zelaya

Martinez.

III.   Even if the FDPA can be rendered constitutional by a finding by the grand jury
       of gateway and statutory aggravating factors, the Special Findings in the
       indictment should be stricken and the death notice should be dismissed
       because the government has not obtained an indictment consistent with the
       Fifth Amendment.

       In this case, the second superseding indictment contains “Special Findings.”

(Doc No. 162 at 24 - 29). Nowhere, however, does the indictment state that the

“Special Findings” would subject Mr. Zelaya Martinez to the death penalty or

                                          28
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 32 of 44 PageID# 5043



otherwise reveal that the grand jury intended to return an indictment charging a

capital offense. The superseding indictment does not allege any non-statutory

aggravating factors. Nor does the superseding indictment allege that the aggravating

factors present in this case outweigh the mitigating factors and outweigh them to an

extent that is sufficient to justify imposition of a sentence of death. Under these

circumstances, the indictment does not comport with the Grand Jury Clause of the

Fifth Amendment and does not charge a capital offense.


   A. The grand jury was not given the choice of holding Mr. Zelaya Martinez to
      answer for a capital crime because it was (presumably) unaware of the
      consequences of its “Special Findings.”14

      The Fifth Amendment provides that “no person shall be held to answer for a

capital, or otherwise infamous crime, unless on a presentment or indictment of a

Grand Jury.” U.S. Const. Amend. V. As the Supreme Court has explained:

            [T]he grand jury is a central component of the criminal justice
            process. The Fifth Amendment requires the Federal
            Government to use a grand jury to initiate a prosecution....
            The grand jury, like the petit jury, ‘acts as a vital check
            against the wrongful exercise of power by the State and its
            prosecutors.’ It controls not only the initial decision to indict,
            but also significant decisions such as how many counts to
            charge and whether to charge a greater or lesser offense,
            including the important decision to charge a capital crime.

Campbell v. Louisiana, 523 U.S. 392, 398-99 (1998) (citations omitted); see Vasquez

v. Hillary, 474 U.S. 254, 263 (1986) (power to charge capital or noncapital offense lies

in the hands of the grand jury); Fed. R. Crim. P. 7(a).


      14 This argument is based in part on a law review article on this topic, K. Bren and
Tomer, “Ring around the Grand Jury: Informing Grand Jurors of the Capital Consequences
of Aggravating Factors,” 17 CAP. DEF. J. 61 (2004).

                                            29
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 33 of 44 PageID# 5044



       When Congress adopted the Bill of Rights, only the indicting grand jury, by

choosing the offense to charge, could make an offense punishable by death. In 1789,

Congress sought to ratify the Fifth Amendment and also passed the first federal

criminal laws. Laws that authorized the death penalty mandated it; they left no other

sentencing option. See generally, Rory Little, “The Federal Death Penalty: History

and Some Thoughts About the Department of Justice’s Role,” 26 Fordham Urban L.

J. at 361-63 (Mar. 1999).15 This practice was consistent with that of the states, which

at the time the Bill of Rights was adopted in 1791 “followed the common-law practice

of making death the exclusive and mandatory sentence for certain specified offenses.”

Woodson v. North Carolina, 428 U.S. at 289. Thus, the intent of the framers of the

Fifth Amendment was that the grand jury retain the power to choose which

defendants would receive a sentence of death upon conviction.

       The grand jury’s historical role in choosing which defendants would receive a

death sentence upon conviction is well documented. See LaFave, W.R., et al., 1

Criminal Procedure 1.5(b) (2d Ed.) (noting that grand juries played a critical role in

reducing the number of offenses for which capital punishment could be imposed by

downgrading charges to non-capital offenses); Andrew Hirsch, The Rise of the

Penitentiary (1992) (“At the indictment stage, grand juries often refused to charge

persons with capital crimes. They simply downgraded indictments to noncapital

charges of their own devising . . .”). The Supreme Court has acknowledged this

historical role, writing in Vasquez, 474 U.S. at 263, that “the Grand Jury does not


       15An example of one such law provided that “such person or persons on being thereof
convicted [of willful murder] shall suffer death.” An Act for the Punishment of Certain
Crimes against the United States, Ch. 9, § 3, 1 Stat. 112, 113 (1790).
                                            30
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 34 of 44 PageID# 5045



determine only that probable cause exists to believe that a defendant committed a

crime, or that it does not. In the hands of a grand jury lies the power to charge a

greater or lesser offense; numerous counts or a single count; and perhaps the most

significant of all, a capital offense or a noncapital offense.”

       In this case, the government presented to the grand jury some of the elements

of capital murder so as to make Mr. Zelaya Martinez “death-eligible” for Eighth

Amendment purposes – the intent requirements under 18 U.S.C. § 3591(a)(2) and the

alleged statutory aggravating factors under 18 U.S.C. § 3592(c). On information and

belief, however, the government did not inform the grand jury of the consequences of

those Special Findings, i.e., that by returning the superseding indictment, Mr. Zelaya

Martinez would be held to answer to an offense punishable by death. Certainly

nothing on the face of the superseding indictment shows that the grand jury was

aware that it was being asked to determine if Mr. Zelaya Martinez should be held to

answer for a capital offense.16

       The Supreme Court, in a related context, has refused to countenance such

disregard for the Fifth Amendment. In Smith v. United States, 360 U.S. 1, 9 (1959),

the Court reversed a kidnapping conviction initiated by information even though it

was a capital offense. The Court stated:

            The Fifth Amendment made the [grand jury indictment] rule
            mandatory in federal prosecutions in recognition of the fact

       16 The model grand jury charge of the Administrative Office of the United States
Courts indicates that the jury would not have been told that Mr. Zelaya Martinez would face
the death penalty upon conviction. That charge expressly instructs the jury: “When deciding
whether or not to indict, you should not be concerned about punishment in the event of
conviction. Judges alone determine punishment.” See Brendan Tomer, “Ring Around the
Grand Jury, 17 CPA. DEF. J. at 61. Presumably, the grand jury that returned the
superseding indictment in this case was given this instruction.
                                            31
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 35 of 44 PageID# 5046



            that the intervention of a grand jury was a substantial
            safeguard against oppressive and arbitrary proceedings. . ..
            [T]o permit the use of informations where . . . the charge
            states a capital offense, would . . . make vulnerable to
            summary treatment those accused of . . . our most serious
            crimes.

Id. (citations omitted). Similarly, to permit the government to obtain from a grand

jury an indictment alleging the elements of a capital offense without requiring the

government to inform the grand jury that by finding those elements it holds the

defendant to answer to a capital crime, makes vulnerable those accused of the most

serious crimes. If the grand jury is not informed of the capital nature of the offense,

it cannot express the conscience of the community or perform its constitutionally

assigned role as a “barrier . . . between the liberties of the people and the prerogative

of the [government]).” Harris v. United States, 536 U.S. 545, 564 (2002) (grand and

petit juries “form a ‘strong and two-fold barrier’”).

      The grand jury’s constitutional and historical role in deciding whether a

defendant should face the death penalty is perhaps more critical now than ever. Few

checks exist on the federal government’s power to pursue the ultimate punishment

against one of its citizens and fewer opportunities exist for the local community to

express its desires about the appropriateness of the death penalty in any given case.

Prosecutorial decision-making in capital cases is centralized at the Department of

Justice in Washington, D.C. See United States v. Navarro-Vargas, 367 F.3d 896, 902

(9th Cir. 2004) (Kozinski, J., dissenting) (“An independent grand jury – one that

interposes the local community’s values on prosecutorial decisions that are controlled

by policies set in Washington as to the enforcement of laws passed in Washington –


                                           32
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 36 of 44 PageID# 5047



seems like an important safeguard that is entirely consistent with the grand jury’s

traditional function”), rehearing en banc, 408 F.3d 1184 (9th Cir. 2005).

      Nor is the petit jury in a capital case a meaningful barrier between “the

liberties of the people and the prerogative of the [government].” Harris, 536 U.S. at

564. This is because petit jurors, to-date, have been “death-qualified.” Individuals

with disqualifying scruples against the death penalty, no matter how many exist in

a given community, have not been permitted to sit in judgment in a capital case.

Instead, capital juries consist exclusively of individuals who believe that the death

penalty is an appropriate punishment and who express a willingness to impose it.

Empirical evidence shows that such “death-qualified” jurors are more prone to believe

government witnesses, generally evaluate evidence differently than other jurors, and

give little meaning to the presumption of innocence. In other words, death-qualified

jurors are more conviction-prone than the average group of community members from

which they are drawn.17 The death-qualifying process also tends to exclude women

and African Americans from jury service. Id. The net effect of death qualification is

that capital jurors do not represent the conscience of the local community or its rich

diversity; at best, they represent only those members of the community who share



      17   See Jesse Nason, “Mandatory Voir Dire Questions in Capital Cases: A Potential
 Solution to the Biases of Death Qualification,” 10 ROGER WILLIAMS U. L. REV. 211, 219
 (2004) (summarizing research on how death-qualified jurors may presume guilt, resolve
 ambiguities against the defendant, more readily accept the government’s version of events,
 distrust defense witnesses, fill evidentiary gaps with their beliefs that defendant
 committed the crime; and were more likely to infer premeditation). See also United States
 v. Fell, 224 F.Supp.3d 327, 332-38 (D. VT. 2016) (discussing social science demonstrating
 conviction bias created by death qualification voir dire); United States v. Green, 324 F.
 Supp. 2d 311, 329 (D. Mass. 2004) (citing studies that note death-qualified juries are more
 conviction-prone).

                                             33
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 37 of 44 PageID# 5048



similar views on the death penalty. Jurors who represent such a small segment of the

community are ill-equipped to act as a barrier between the “liberties of the people”

and the power of a government, particularly a government so centralized that it can

force local prosecutors to take a capital case to trial against their will.

      The Constitution and the Bill of Rights set up a carefully crafted system of

checks and balances. Under the Fifth Amendment, the grand jury, like the petit jury,

is supposed to “act[] as a vital check against the wrongful exercise of power by the

State and its prosecutors.” Campbell v. Louisiana, 523 U.S. at 398 (citations omitted).

Unless the grand jury is aware of its capital charging power and the consequences of

returning an indictment with “Special Findings” like those in this case, it cannot

perform its constitutionally assigned function and make “the important decision to

charge a capital crime.” Id. Because the grand jury presumably was not permitted to

perform its constitutionally assigned role of deciding whether Mr. Zelaya Martinez

should be held to answer for a capital crime, the “Special Findings” in the superseding

indictment should be stricken.


   B. The government did not obtain an indictment alleging all elements of a capital
      crime.

      Even if the grand jury had been aware that its “Special Findings” would hold

Mr. Zelaya Martinez to answer for a capital crime, the death notice should be

dismissed because the government did not present further elements necessary for the

grand jury to make the decision as to whether Mr. Zelaya Martinez should be subject

to the death penalty. That is, the grand jury did not determine whether (1) the

aggravating factors outweigh the mitigating factors; and, (2), whether they

                                            34
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 38 of 44 PageID# 5049



outweighed the mitigating factors sufficiently to justify a sentence of death.

Moreover, as argued earlier, the process followed violated Mr. Zelaya Martinez’s Fifth

and Sixth Amendment rights to have all elements of the crime submitted to the grand

jury for its consideration. See Jones v. United States, 526 U.S. at 251-52.

      As noted above, the elements of capital murder include decisions reached by

the jury right up to the point where it makes a fact-finding that the aggravating

circumstances outweigh the mitigating circumstances to a sufficient degree that a

sentence of death is justified. 18 U.S.C. § 3593(e). A simple “outweighing” is not

enough. As a matter of human experience, one can imagine a conscientious juror

reaching the conclusion that, although the aggravating circumstances do barely tip

the balance in favor of death, the degree to which that balance tips is not sufficient

to justify imposition of a death sentence. It is not until the moment that finding is

made that the defendant’s potential punishment increases to death.

      Obviously, there are significant practical difficulties in devising a system

where a grand jury can consider and weigh both aggravating and mitigating factors.

It is not the role of courts and prosecutors to “fix” a statute that no longer reflects

what Congress intended. The grand jury’s failure to indict on all elements of capital

murder – even assuming the viability of a “ Ring fix” – means the Notice of Intent

must be dismissed.


   C. The non-statutory aggravating factors alleged in the death notice must be
      dismissed because they are not supported by the indictment.

      Several published district opinions explain why Blakely and Booker require

non-statutory aggravators to be pled in the indictment. In United States v. Green,

                                          35
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 39 of 44 PageID# 5050



372 F. Supp. 2d 168 (D. Mass. 2005), Judge Gertner examined the issue of whether a

non-statutory aggravating factor of unadjudicated criminal activity alleged in a death

notice should be stricken under the Fifth Amendment because the factor had not been

previously found by the grand jury. Holding that the factor must be stricken, she

relied primarily on Blakely’s mandate that “every defendant [has] the right to insist

that the prosecutor prove to a jury all facts legally essential to the punishment.” Id.

at 176 (quoting Blakely, 124 S. Ct. at 2543) (emphasis added). She reasoned that “any

aggravating factor is ‘legally essential to punishment’ because, while not linearly

triggering a higher sentence within the statutory maximum, as Federal Sentencing

Guidelines factors do, it may effectively tip the scale from life to death in combination

with the other factors at play.” 372 F. Supp. 2d at 177-178. Judge Gertner continued:

            The FDPA makes the death penalty jury a sentencing jury,
            not only conducting fact-finding, as any jury does, but also
            weighing aggravating and mitigating facts for the purpose of
            determining punishment, as judges typically do. The penalty
            jury’s unique role muddies the distinction between offense
            facts, traditionally screened by grand juries, and sentencing
            facts, which traditionally went unscreened.

            The trilogy of Apprendi, Ring, and Blakely further conflates
            the line between sentencing facts and offense facts. Blakely
            explicitly rejected methodical distinctions between formal
            offense elements and sentencing factors, holding that all facts
            “essential” to punishment must be treated to the formalities
            of grand jury presentment and a jury trial. The Supreme
            Court specifically deemed it an “absurd result” that “the jury
            need only find whatever facts the legislature chooses to label
            elements of the crime, and that those it labels sentencing
            factors – no matter how much they may increase the
            punishment – may be found by the judge.” Blakely, 124 S.Ct.
            at 2539. Even the government agrees that certain “sentencing
            facts”– here the listed statutory aggravating factor – must be
            screened by a grand jury.

            Moreover, once a defendant is deemed death-eligible, the
                                      36
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 40 of 44 PageID# 5051



              FDPA requires that the penalty jury impose the death
              penalty only if the aggravating factors “sufficiently outweigh”
              the mitigating factor or factors. 18 U.S.C. § 3593(e). This
              burden is not optional. Even if the defendant presents no
              mitigating factors, to return a sentence of death after the first
              two death-eligibility burdens have been met, the jury must
              find that the aggravating factors “alone are sufficient to
              justify a sentence of death.” Id. Because we will never know
              exactly how each factor influences the jurors’ ultimate
              punishment determination, logic dictates that all aggravating
              factors – together – be considered legally essential to the
              punishment. Indeed, the government’s argument that non-
              statutory factors are not essential is disingenuous; if the
              government does not require additional evidence to convince
              the jury to vote for death, why is it invoking non-statutory
              factors at all?

Id. at 177.

         Judge Gertner limited her holding to unadjudicated criminal activity, finding

based on Supreme Court precedent that unadjudicated criminal activity, in

particular, required the procedural protection of grand jury screening. Id. at 180-182.

However, the Court’s logic is obviously applicable to all non-statutory aggravating

factors, as is made clear in United States v. Mills, 446 F.Supp.2d 1115 (C.D. Ca.

2006).

         In Mills, Judge Carter considered whether the Confrontation Clause was

applicable to evidence offered to prove non-statutory aggravating factors. He

concluded that the Confrontation Clause was applicable based on his analysis that

non-statutory aggravating factors were elements under Apprendi, Ring, and Blakely.

He began by noting that “[w]hile the Court finds the reasoning in Green [, 372 F.

Supp. 2d.,] persuasive, Green fails to consider Booker’s lesson that there are some

facts – those which are not binding on the court – that do not rise to the level of

constitutional significance. From the Court’s perspective, Booker and Blakely appear
                                         37
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 41 of 44 PageID# 5052



to present three potential applications to the issue of confrontation during the

selection portion of the penalty phase: (1) pure fact-finding; (2) pure sentencing

discretion; and (3) constitutionally significant fact- finding.” Id. at 1133.

      Judge Carter acknowledged that if, as Green held, Booker and Blakely applied

to pure fact-finding, then the implication was that non-statutory aggravating factors,

as well as the ultimate weighing decision on penalty, were elements under the Ring

line of cases, as argued above:

            In Blakely, the Court relied on Apprendi in striking down
            Washington’s sentencing guideline scheme that permitted the
            judge to impose a sentence higher than the standard range if
            he found certain aggravating factors justifying a departure.
            542 U.S. at 299, 304-05,124 S.Ct. 2531. The Court held: Our
            precedents make clear . . . that the “statutory maximum” for
            Apprendi purposes is the maximum sentence a judge may
            impose solely on the basis of the facts reflected in the jury
            verdict or admitted by the defendant. . ..” In other words, the
            relevant “statutory maximum” is not the maximum sentence
            a judge may impose after finding additional facts, but the
            maximum he may impose without any additional findings.
            When a judge inflicts punishment that the jury’s verdict alone
            does not allow, the jury has not found all the facts “which the
            law makes essential to the punishment,” . . . and the judge
            exceeds his proper authority. Id. at 303-04, 124 S.Ct. 531
            (internal citations omitted) . . ..

            As to pure fact finding, one could take Blakely literally, to
            mean that the judge may impose the death penalty “solely on
            the basis of the facts reflected in the jury verdict or admitted
            by the defendant.” Blakely, 542 U.S. at 303, 124 S.Ct. 2531;
            see 18 U.S.C. § 3594 (requiring court to impose sentence on
            recommendation of jury). Thus, the Sixth Amendment’s
            protections would no longer stop once the jury has found a
            statutory aggravating factor and a statutory intent factor.
            Even if these facts have been found, the judge still cannot
            impose a death sentence under the FDPA until the jury has
            found that “all the aggravating factor or factors found to exist
            sufficiently outweigh all the mitigating factor or factors found
            to exist to justify a sentence of death, or, in the absence of a
            mitigating factor, whether the aggravating factor or factors
                                            38
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 42 of 44 PageID# 5053



            alone are sufficient to justify a sentence of death.” See 18
            U.S.C. §§ 3593(e), 3594. Thus, if steps three through six are
            fact finding, placement of the weighing after the jury has
            already engaged in the eligibility determination is not
            dispositive.

 Id. at 1131-33.

      Instead of reaching this issue, Judge Carter focused on non-statutory

aggravating factors, which he reasoned were elements because they involved

“constitutionally significant fact finding:”

            Under the Act, the jury is required to find these facts
            unanimously and beyond a reasonable doubt. 18 U.S.C. §
            3593(c). The jury may consider only the factors upon which it
            has rendered such a finding when it weighs the factors in
            aggravation and mitigation. 18 U.S.C. § 3593(d). Further, a
            jury renders these findings after a contested adversarial
            hearing that bears many of the features of a trial. See 18
            U.S.C. § 3593(b)-(e). The Court finds that these features of the
            Act render steps three and four significantly different than
            the judicially found facts that inform a court’s calculation of
            the now non-binding Guidelines. In essence, the FDPA
            completely limits the jury’s discretion until it has rendered its
            findings on the aggravating factors (whether statutory or non-
            statutory). Only upon finding these facts is the jury permitted
            to move on to the more discretionary task of finding the
            mitigating factors, and the broadly discretionary task of
            weighing aggravation against mitigation. 18 U.S.C. § 3593(c)-
            (e). Because of these fundamental structural differences,
            findings on the aggravating factors bear many of the
            hallmarks of constitutionally significant facts falling under
            the ambit of Blakely.

            It is possible that the jury could return a verdict of death
            without finding any additional aggravating facts, provided
            the proven aggravator alone is sufficient to outweigh
            whatever mitigation has been found. See 18 U.S.C. § 3593(e).
            However, given the allocation of fact finding and
            discretionary tasks under the FDPA, the Court finds that this
            possibility alone is not sufficient to render these facts
            constitutionally insignificant for the purposes of
            confrontation.

                                           39
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 43 of 44 PageID# 5054




 Id. at 1134-35.18

      The reasoning of Green and Mills is persuasive and should be followed here.

Although Green only addressed one particular class of non-statutory aggravating

factors, and Mills addressed the Sixth Amendment Confrontation Clause, Green

correctly points out that “[t]he FDPA already complies with Ring’s holding in the

sense that it requires a jury to find both statutory and non-statutory aggravating

factors. Although Ring does not address the Fifth Amendment, other Supreme Court

and circuit court opinions have paired Fifth and Sixth Amendment protections. And,

as Ring and some state courts following it have suggested, these procedural

protections apply to more than one aggravating factor when the government presents

multiple aggravating factors.” Green, 372 F. Supp. 2d at 179; see United States v.

Barrett, 496 F. 3d 1079, 1107 (10th Cir. 2007) (“The Court’s Apprendi line of cases

reveals that the reasonable doubt standard is appurtenant to the right to jury trial.”)

      In this case, as indicated above, the death notice alleges several non-statutory

aggravating factors. None of them is alleged in the indictment. Because Mr. Zelaya

Martinez was entitled under the Fifth Amendment Indictment Clause to grand jury

screening of these factors, the non- statutory aggravating factors alleged in the death

notice must be stricken. Id.

                                     CONCLUSION



 18In a footnote, the court noted that “[s]everal state supreme courts have determined that
 ‘weighing’ is a factual determination.” (citing State v. Whitfield, 107 S.W.3d 253, 261
 (Mo.2003); Woldt v. People, 64 P.3d 256, 265-66 (Colo.2003); Johnson v. State, 118 Nev.
 787, 802-03, 59 P.3d 450 (2002)).

                                            40
Case 1:18-cr-00123-RDA Document 724 Filed 10/15/20 Page 44 of 44 PageID# 5055



      For the reasons set forth above, the court should find the FDPA

unconstitutional under Ring and dismiss the Special Findings in the superseding

indictment and the Notice of Intent to seek the death penalty.

                          Respectfully submitted,

                                   /s/
                          Robert L. Jenkins, Jr.
                          Bynum & Jenkins Law
                          Virginia State Bar No.: 39161
                          1010 Cameron Street
                          Alexandria, Virginia 22314
                          (703) 309-0899
                          (703) 229-8652
                          RJenkins@BynumAndJenkinsLaw.com

                          Manuel E. Leiva
                          The Leiva Law Firm PLC
                          3955 Chain Bridge Rd., 2nd Floor
                          Fairfax, VA 22030
                          (703) 352-6400

                          William A. Morrison
                          The Morrison Firm LLC
                          50 Hurt Plaza, Suite 1110
                          Atlanta, Georgia 30303
                          (470) 444-9533




                                         41
